Citation Nr: 1610066	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for non-Hodgkin's lymphoma with residuals of Raynaud's syndrome.

2.  Entitlement to an initial compensable evaluation for residual scars status post treatment for non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the claims file is currently held by the RO in Oakland, California.  

The Board notes that the Veteran's February 2013 substantive appeal (on VA Form 9) was specifically limited to the Raynaud's syndrome issue. As outlined below, however, the record before the Board lacks certification documents and may be incomplete.  The Board resolves in the Veteran's favor any doubt on the question of whether the Veteran wishes to appeal the issue of entitlement to an initial compensable evaluation for residual scars status post treatment for non-Hodgkin's lymphoma.  Thus, this issue is included as a claim before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that remand is necessary to provide an additional VA examination, obtain a VA Form 646 from the Veteran's representative, and properly certify the appeal to the Board.  The Veteran contends that he is entitled to a compensable evaluation for service-connected non-Hodgkin's lymphoma with residuals of Raynaud's syndrome as well as residual scars associated with treatment for non-Hodgkin's lymphoma.

First, an additional VA examination is necessary because the Veteran has alleged that his condition has worsened since the last VA examination.  A March 2011 VA examination (with August 2011 and June 2012 addenda) stated that the Veteran had characteristic attacks associated with Raynaud's syndrome less than once a week.  In the February 2013 VA Form 9, the Veteran reports an average of 14 characteristic attacks per week.  In addition, a VA examination is necessary to address the evaluation for the Veteran's service-connected scars.  In the August 2012 notice of disagreement (NOD), the Veteran states that he has several scars that cause discomfort, including a scar in the middle of his chest that hurts with movement and when touched, which was not addressed in the VA examination.  Thus, an new examination is necessary to determine the current state of the Veteran's service-connected disabilities.

Next, remand is necessary to obtain a VA Form 646 or its equivalent, as the record before the Board has neither a VA Form 646 nor documentation demonstrating that the Veteran's representative has been given an opportunity to review the claims file and present a written statement regarding the appeal.  See 38 C.F.R. § 20.600 (2015); VA Adjudication Procedures Manual M21-1 MR, Part I, Chapter 5, Section F, Topic 2  (2016).  Veterans have a property interest in VA benefits and are protected by  constitutional due process rights during the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290, 1298 (Fed. Cir. 2009).  Remand is therefore necessary to preserve the Veteran's due process rights by giving his representative an opportunity to review the record and provide argument in response to the denial of the claim on appeal.

Finally, remand is necessary to properly certify the appeal to the Board and/or upload records documenting certification to the online file.  The record currently before the Board does not contain a VA 8 (Certification of Appeal) or documents that show the Veteran and his representative received notice of the appeal's certification to the Board.  As stated previously, VA must comply with the Veteran's constitutionally protected due process rights in the claims adjudication process.  See Cushman, 576 F.3d at 1298.  Thus, on remand the AOJ should follow the proper procedure to certify this appeal to the Board or upload the records documenting this process, if this procedure has already been performed..  

Accordingly, the case is REMANDED for the following action:

1.  Certify the appeal to the Board following the usual VA procedure, to include providing notice to the Veteran and his representative of certification.  If the appeal has already been properly certified to the Board, upload the certification records to the online file.  All relevant documents should be associated with the online claims file.

2.  Schedule the Veteran for a VA medical examination with a qualified examiner other than the examiner who conducted the March 2011 examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine the current severity of the Veteran's service-related Raynaud's syndrome.  The examiner should address the Veteran's statements in the February 2013 VA Form 9, including whether the Veteran's report of 14 characteristic attacks is consistent with the medical findings.

b)  Determine the current severity of the scars associated with the Veteran's service-connected non-Hodgkin's lymphoma.  The examiner's analysis should include the scar in the middle of the Veteran's chest, referenced in his August 2012 NOD.
 
The examiner must review the claims file and provide a full rationale (i.e. basis) for any expressed medical opinions.

3.  Contact the California Department of Veterans Affairs and request that it provide a VA Form 646 (or equivalent) on behalf of the Veteran.  All records relating to this request should be documented in the claims file.  

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






